DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are allowed, renumbered 1-6. Claim 1 is cancelled.
Claims 2, 3, 4 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A cassette connectable to a printer, the cassette comprising: 
a housing configured to house a recording sheet; 
a connector that is connected to a feed port of the printer for supplying the recording sheet to the printer; and 
a sensor group including sensor modules that measure a state in a space surrounded by the housing, wherein the housing has an arc shape; and 
sensor groups are arranged apart from each other in a direction intersecting a circumferential direction of an inner surface of the housing.
Silverbrook (US 6,238,043) teaches an ink cartridge for a printer module of a compact printer system. The ink cartridge is characterized by being located on the opposite side of a printable media from a printhead in the printer module. 
   The ink cartridge houses a pair of neutral rollers that cooperate with powered rollers in the printer module to urge the printable media past the printhead. 
However, Silverbrook does not teach the invention as claimed, especially a connector that is connected to a feed port of the printer for supplying the recording sheet to the printer; and 
a sensor group including sensor modules that measure a state in a space surrounded by the housing, wherein the housing has an arc shape; and 
sensor groups are arranged apart from each other in a direction intersecting a circumferential direction of an inner surface of the housing.
Iguchi (US 2010/0007074) teaches a sheet finishing apparatus includes: a puncher which moves between a penetrate position and a standby position; a detection unit which detects a lateral edge of a sheet; a standby tray which supports the sheet passed through the puncher, by a pair of tray members; a lateral alignment unit which holds and aligns the sheet falling off the standby tray, by a pair of alignment boards; a moving mechanism which moves the position of the standby tray or the alignment boards in a direction orthogonal to the carrying direction of the sheet; and a control unit which measures a quantity of misalignment of the sheet by using a result of detection of the lateral edge from the detection unit and controls the moving mechanism in accordance with the quantity of misalignment. 
However, Iguchi does not teach the invention as claimed, especially a connector that is connected to a feed port of the printer for supplying the recording sheet to the printer; and 
a sensor group including sensor modules that measure a state in a space surrounded by the housing, wherein the housing has an arc shape; and 
sensor groups are arranged apart from each other in a direction intersecting a circumferential direction of an inner surface of the housing.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675